Citation Nr: 0933719	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for severe injury, 
Muscle Group XIII and XIV, right thigh with FCCC and retained 
foreign bodies, with posttraumatic arthritis of right hip, 
and a healed scar on right distal third, right thumb, 
currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for leg shortening of 
5 cm., right, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for malaria, currently 
rated as 0 percent disabling.

4.  Entitlement to an increased rating for scar, wound, 
superficial, right palm, currently rated as 0 percent 
disabling.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served from February 1945 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The Veteran indicated in his April 2007 substantive appeal 
(VA Form 9) that he wished to testify at a Board hearing in 
Washington, D.C.  A hearing was scheduled for August 2009; 
but the Veteran failed to report for the hearing or show good 
cause for his failure to report.   

The Board notes that in the Veteran's August 2009 Written 
Brief Presentation, his representative argued that the 
Veteran should be afforded a separate rating for the 
posttraumatic arthritis in his right hip.  It appears that a 
September 2007 rating decision denied service connection for 
arthritis secondary to the service-connected right thigh and 
right leg disabilities.  It is not clear if the 
representative is requesting that the claim be reopened.  The 
Board refers this matter to the RO for appropriate action.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's August 2009 written brief presentation, his 
representative has argued that the Veteran's most recent VA 
examinations (dated December 2005) are too old, inadequate, 
and that the Veteran's conditions have become more severe 
since then.  

With regards to the Veteran's severe muscle injury, the 
Veteran acknowledged that the 40 percent rating is the 
maximum allowable rating under Diagnostic Coe 5313.  As such, 
he has requested that the claim be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for the purpose of determining whether 
justice requires assignment of an extraschedular rating under 
38 C.F.R. § 3.321.  The Veteran's representative has also 
pointed out that the nearly four year old examination 
findings do not reflect the current severity of the 
disability (according to statements made by the Veteran).  
Finally, the representative pointed out that the claims file 
was never reviewed by the examiner.

In regards to the Veteran's claim for leg shortening, the 
Veteran's representative has expressed concerns regarding the 
method used to measure the Veteran's legs.  The 
representative pointed out that the measurements (of 34 
inches for the left leg and 36 inches for the right leg) 
appear to have been rounded off.  The representative notes 
that even the slightest bit more than a two inch difference 
between legs would yield a higher rating.  As such, the 
Veteran requests a new VA examination with instructions to 
the examiner to provide exact measurements.  

In regards to the Veteran's right hand palm scars, the 
Veteran's representative once again noted that the examiner 
did not have access to the claims file.  It also noted that 
the examiner only noted one scar (that was deemed not painful 
or tender, and that did not cause limitation of motion).  The 
representative noted that the Veteran has multiple scars 
(three or four) and that the Veteran has repeatedly stated 
that they do cause limitation of function.  

The Board notes that while a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  

Given that the Veteran has asserted that the most recent VA 
examination report does not accurately reflect the current 
severity of his disabilities, and the fact that he has 
specifically requested new examinations, the Board finds that 
new examinations are warranted for the purpose of determining 
the current severity of the disabilities.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
appropriate VA examinations for the 
purpose of determining the current 
severity of the Veteran's severe injury, 
Muscle Group XIII and XIV, right thigh 
with FCCC and retained foreign bodies, 
with posttraumatic arthritis of right 
hip, and a healed scar on right distal 
third, right thumb; leg shortening of 5 
cm., right; malaria; and scar, wound, 
superficial, right palm.  The claims file 
must be made available to the examiners 
for review.  Any special tests deemed 
medically advisable should be conducted.  
Range of motion testing should be 
conducted, and if possible, the examiners 
should report (in degrees) the point in 
range of motion testing where motion is 
limited by pain.  The appropriate 
examiners should also offer an opinion as 
to the degree of additional functional 
loss (if any) due to weakness, fatigue, 
and incoordination, including during 
flare-ups.  

The skin examiner should describe the 
service-connected scar(s) in detail and 
expressly note whether or not there is 
limitation of function associated with 
the scar(s).  

The appropriate examiners should also 
address the impact of service-connected 
disability (as appropriate) on the 
Veteran's ability to obtain and retain 
substantially gainful employment. 

2.  After completion of the above, the RO 
should refer the severe muscle injury 
increased rating claim and the TDIU claim 
to the appropriate VA official for 
consideration of an extraschedular rating 
under 38 C.F.R. § 3.321 and for 
consideration of a total rating based on 
individual unemployability under 38 
C.F.R. § 4.16 (b). 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if increased ratings are 
warranted, and determine whether a TDIU 
is warranted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.           
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



